Exhibit 10.2

STOCKHOLDER SUPPORT AGREEMENT

This Stockholder Support Agreement dated as of September 2, 2020 (this
“Agreement”) is among Kensington Capital Acquisition Corp., a Delaware
corporation (“Kensington”), and certain of the stockholders of QuantumScape
Corporation, a Delaware corporation (the “Company”), whose names appear on the
signature pages of this Agreement (each, a “Stockholder” and, collectively, the
“Stockholders”). Capitalized terms used but not defined in this Agreement have
the meanings assigned to them in the Business Combination Agreement, dated as of
September 2, 2020 (the “BCA”), among Kensington, Kensington Merger Sub Corp., a
Delaware corporation and wholly owned subsidiary of Kensington (“Merger Sub”),
and the Company.

WHEREAS, Kensington, Merger Sub and the Company are entering into, concurrently
herewith, the BCA, which provides, among other things, that, upon the terms and
subject to the conditions thereof, Merger Sub will be merged with and into the
Company (the “Merger”), with the Company surviving the Merger as a wholly owned
subsidiary of Kensington; and

WHEREAS, as of the date of this Agreement, each Stockholder owns of record the
number and class of shares of Company Common Stock and the number and series of
shares of Company Preferred Stock set forth opposite such Stockholder’s name on
Exhibit A (all such shares of Company Common Stock and Company Preferred Stock
and any shares of Company Common Stock or Company Preferred Stock of which
ownership of record or the power to vote is hereafter acquired by the
Stockholders prior to the termination of this Agreement being referred to herein
as the “Shares”).

NOW, THEREFORE, in consideration of the foregoing, the parties hereby agree as
follows:

1.Agreement to Vote. Unless the Expiration Time (as defined below) has occurred,
each Stockholder, by this Agreement, with respect to its Shares, severally and
not jointly, hereby agrees, regardless of whether or not there shall have been a
Company Adverse Recommendation Change, to vote, at any meeting of the
stockholders of the Company called for the purpose of approving the Merger, and
in any action by written consent of the stockholders of the Company requested by
the Company for the purpose of approving the Merger (which written consent shall
be substantially in the form attached hereto as Exhibit B and shall be executed
and delivered by such Stockholder promptly, and in any event within twenty four
(24) hours, after the Company requests such delivery, provided that the Company
shall not request delivery at any time prior to the Registration Statement being
declared effective under the Securities Act by the SEC), all of such
Stockholder’s Shares held by such Stockholder at such time in favor of the
approval and adoption of the BCA, the Merger and the other Transactions.  Each
Stockholder acknowledges receipt and review of a copy of the BCA.

2.Termination of Stockholder Agreements, Related Agreements. Unless the
Expiration Time has occurred before the Effective Time, each Stockholder, by
this Agreement, with respect to its Shares, severally and not jointly, hereby
agrees to terminate, subject to and effective immediately prior to the Effective
Time, provided that all Terminating Rights (as defined below) between the
Company and any other holder of Company capital stock shall also terminate at
such time, (a) (i) that certain Amended and Restated Investors’ Rights Agreement
dated as of September 11, 2018 (as further amended from time to time, the
“Investors’ Rights Agreement”) among the Company and the persons and entities
listed on Exhibit A thereto, (ii) that certain Amended and Restated Right of
First Refusal and Co-Sale Agreement dated as of September 11, 2018 (as further
amended from time to time, the “ROFR and Co-Sale Agreement”) among the Company
and the individuals and entities listed on Exhibit A thereto and the individuals
listed on Exhibit B thereto and (iii) that certain Amended and Voting Agreement
dated as of September 11, 2018 (as further amended from time to time, the
“Voting Agreement” and together with the Investors’ Rights Agreement and the
ROFR and Co-Sale Agreement, collectively the “Stockholder

 



--------------------------------------------------------------------------------

 

Agreements”) among the Company and the persons listed on Exhibit A thereto and
the persons listed on Exhibit B thereto and (b) if applicable to such
Stockholder, any rights under any letter agreement providing for redemption
rights, put rights, purchase rights or other similar rights not generally
available to stockholders of the Company (the “Terminating Rights”) between such
Stockholder and the Company.

For the avoidance of doubt, any agreements or other rights such Stockholder may
have that relate to any commercial or employment agreements or arrangements
between such Stockholder and the Company or any subsidiary are expressly
excluded from the foregoing termination and shall continue in full force and
effect in accordance with their terms, including, for the avoidance of doubt,
(i) the Amended and Restated Joint Venture Agreement dated May 14, 2020 by and
between, among others, Volkswagen Group of America Investments LLC, a Delaware
limited liability company (“Volkswagen”), Volkswagen Group of America, Inc., a
New Jersey corporation, the Company and QSV Operations LLC, a Delaware limited
liability company (“QSV”), (ii) the LLC Agreement related to QSV, (iii) other
contractual arrangements related to QSV (the agreements under clauses (i) to
(iii) together, the “Joint Venture Arrangements”), (iv) the Series F Stock
Purchase Agreement, dated as of May 14, 2020, by and between the Company and
Volkswagen, (v) that certain Side Letter Agreement, dated as of May 14, 2020, by
and between the Company and Volkswagen, and (vi) that certain side letter
agreement by and among the Company, Kensington and Volkswagen regarding certain
representation rights on Kensington’s board of directors, dated on or about the
day hereof.  

3.Transfer of Shares. Each Stockholder severally and not jointly, agrees that,
from the date of this Agreement until the Expiration Time, it shall not,
directly or indirectly, without the prior written consent of Kensington,
(a) sell, assign, transfer (including by operation of law), lien, pledge,
dispose of or otherwise encumber any of the Shares or otherwise agree to do any
of the foregoing, except for a sale, assignment or transfer pursuant to the BCA
or to another stockholder of the Company that is or becomes a party to this
Agreement and bound by the terms and obligations hereof, (b) deposit any Shares
into a voting trust or enter into a voting agreement or arrangement or grant any
proxy or power of attorney with respect thereto that is inconsistent with this
Agreement or (c) enter into any contract, option or other arrangement or
undertaking with respect to the direct or indirect acquisition or sale,
assignment, transfer (including by operation of law) or other disposition of any
Shares; provided, however, that the foregoing shall not prohibit the transfer of
any Shares (i) to an affiliate of Stockholder, (ii) if Stockholder is a natural
person, to a member of Stockholder’s immediate family, (iii) to any charitable
organization described in Section 170(c) of the Code, (iv) to any trust, the
beneficiaries of which include only the persons named in the preceding clauses
(ii) or (iii), (v) to any corporation, limited liability company or partnership,
the stockholders, members or partners of which include only the persons
described in clauses (i) through (iv) above or (vi) by will or under the laws of
intestacy upon the death of Stockholder; provided, however, that in each of
cases (i) through (v), the transferee shall execute a counterpart to this
Agreement or a joinder agreeing to become a party to this Agreement, in each
case, in form and substance reasonably acceptable to the Company.  

4.No Solicitation of Transactions. From the date of this Agreement until the
Expiration Time, each of the Stockholders severally and not jointly, agrees not
to directly or indirectly, through any officer, director, representative, agent
or otherwise, (a) solicit, initiate or knowingly encourage (including by way of
furnishing non-public information) the submission of, or engage in any
discussions or negotiations regarding, any Company Acquisition Proposal, except,
in each case, to the extent the Company is permitted to do so under Section 7.05
of the BCA or (b) participate in any discussions or negotiations regarding, or
furnish to any person any non-public information with the intent to assist,
participate in, or knowingly facilitate or encourage, any unsolicited Company
Acquisition Proposal that constitutes, or could reasonably be expected to lead
to, a Company Superior Proposal, except, in each case, to the extent the Company
is permitted to do so under Section 7.05 of the BCA. Each Stockholder shall, and
shall direct its representatives and agents to, immediately cease and cause to
be terminated any

2



--------------------------------------------------------------------------------

 

discussions or negotiations with any parties that may be ongoing on the date of
this Agreement with respect to any Company Acquisition Proposal (other than the
transactions contemplated by the BCA). Notwithstanding the foregoing, each
Stockholder may respond to any unsolicited proposal regarding a Company
Acquisition Proposal received prior to the Expiration Time by indicating that
the Company is subject to the non-solicitation provisions set forth in the BCA
and that such Stockholder is subject to the restrictions set forth in this
Section 4.

5.Representations and Warranties of the Stockholders. Each Stockholder severally
and not jointly, represents and warrants to Kensington as follows:

(a)The execution and delivery by such Stockholder of this Agreement does not,
and the performance of this Agreement by such Stockholder will not, (i) if such
Stockholder is not a natural person, conflict with or violate the governing
documents of such Stockholder, (ii) conflict with or violate any Law applicable
to such Stockholder or by which any of its Shares are bound, (iii) result in any
breach of, or constitute a default (or an event which, with notice or lapse of
time or both, would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or result in the
creation of a Lien (other than a Permitted Lien) on any property or asset of
such Stockholder pursuant to, any note, bond, mortgage, indenture, contract,
agreement, lease, license, permit, franchise or other instrument or obligation
to which such Stockholder is a party or by which such Stockholder or any of its
Shares are bound or (iv) require any consent, approval, authorization or permit
of, or filing with or notification to, any Governmental Authority, except, with
respect to clauses (ii), (iii) and (iv), for any such conflicts, violations,
breaches, defaults, consents, approvals, authorizations, permits or filings or
other occurrences that, individually or in the aggregate, are not reasonably
expected to prevent, materially delay or materially impede the performance by
such Stockholder of its obligations under this Agreement.

(b)As of the date of this Agreement, such Stockholder owns exclusively of record
and has good and valid title to the Shares set forth opposite the Stockholder’s
name on Exhibit A, and as of the date of this Agreement, such Stockholder has
the sole power (as currently in effect) to vote such Shares, and such
Stockholder does not own, directly or indirectly, any other Shares.

(c)Such Stockholder has all necessary power and authority (or, in the case of
any Stockholder that is a natural person, capacity) to execute and deliver this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby.  The execution and delivery by such
Stockholder of this Agreement, the performance by such Stockholder of its
obligations hereunder and the consummation by such Stockholder of the
transactions contemplated hereby, have been duly and validly authorized by all
necessary corporate, limited liability company, limited partnership, or other
entity action, and no other corporate, limited liability company, limited
partnership, or other entity actions on the part of such Stockholder are
necessary to authorize this Agreement or to consummate the transactions
contemplated hereby.  This Agreement has been duly and validly executed and
delivered by such Stockholder and, assuming due authorization, execution and
delivery by the other parties hereto, constitutes a legal, valid and binding
obligation of such Stockholder, enforceable against such Stockholder in
accordance with its terms subject to the Remedies Exceptions.

6.Representations and Warranties of Kensington.  Kensington hereby represents
and warrants to each of the Stockholders as follows:

(a)The execution and delivery by Kensington of this Agreement does not, and the
performance of this Agreement by Kensington will not, (i) conflict with or
violate the governing documents of Kensington, (ii) conflict with or violate any
Law applicable to Kensington, (iii) result in any breach of, or constitute a
default (or an event which, with notice or lapse of time or both, would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, or

3



--------------------------------------------------------------------------------

 

result in the creation of a Lien (other than a Permitted Lien) on any property
or asset of Kensington pursuant to, any note, bond, mortgage, indenture,
contract, agreement, lease, license, permit, franchise or other instrument or
obligation to which Kensington is a party or by which Kensington is bound or
(iv) require any consent, approval, authorization or permit of, or filing with
or notification to, any Governmental Authority, except, with respect to clauses
(ii), (iii) and (iv), for any such conflicts, violations, breaches, defaults,
consents, approvals, authorizations, permits or filings or other occurrences
that, individually or in the aggregate, are not reasonably expected to prevent,
materially delay or materially impede the performance by Kensington of its
obligations under this Agreement.

(b)Kensington has all necessary power and authority to execute and deliver this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby.  The execution and delivery by Kensington of
this Agreement, the performance by Kensington of its obligations hereunder and
the consummation by Kensington of the transactions contemplated hereby, have
been duly and validly authorized by all necessary corporate action and no other
corporate actions on the part of Kensington are necessary to authorize this
Agreement or to consummate the transactions contemplated hereby.  This Agreement
has been duly and validly executed and delivered by Kensington and, assuming due
authorization, execution and delivery by the other parties hereto, constitutes a
legal, valid and binding obligation of Kensington, enforceable against
Kensington in accordance with its terms subject to the Remedies Exceptions.  

(c)The Kensington Board has approved the acquisition of New Kensington Class A
Common Stock and New Kensington Class B Common Stock by the Stockholders in the
Merger, as applicable, for purposes of Section 203 of the Delaware General
Corporation Law and no “business combination”, “control share acquisition”,
“fair price”, “moratorium” or other anti-takeover Laws apply or will apply to
Kensington by reason of this Agreement, the BCA, the Merger or any of the
transactions contemplated hereby or thereby.

(d)Kensington has, jointly with the Company, delivered to each of the
Stockholders a true, correct and complete copy of the execution version of each
of the BCA and the Registration Rights and Lock-Up Agreement, in each case,
including all schedules, exhibits and annexes thereto.

7.Termination. Other than this Section 7 and Section 9, which shall survive any
termination of this Agreement, this Agreement and the obligations of the parties
hereunder shall automatically terminate upon the earliest to occur of (a) the
Effective Time; (b) the termination of the BCA in accordance with its terms, (c)
as to any Stockholder, the time of any modification, amendment or waiver of the
BCA without such Stockholder’s prior written consent that (i) decreases or
changes the form of the Per Share Merger Consideration payable to such
Stockholder, (ii) imposes conditions to the obligations of the parties to the
BCA to consummate the Transactions in addition to those conditions set forth in
Article 8 of the BCA, (iii) modifies the conditions of the obligations of the
parties to the BCA to consummate the Transactions in a manner that adversely
affects in any material respect such Stockholder or (iv) extends or otherwise
changes the Outside Date in a manner other than as required or permitted by the
BCA and (d) the effective date of a written agreement of the parties hereto
terminating this Agreement (the time of termination pursuant to this Section 7,
whether pursuant to subsection (a), (b), (c) or (d), herein referred to as the
“Expiration Time”). Upon termination of this Agreement, neither party shall have
any further obligations or liabilities under this Agreement; provided, however,
that nothing in this Section 7 shall relieve any party of liability for any
breach of this Agreement occurring prior to termination.

8.No Ownership Interest. Nothing contained in this Agreement shall be deemed to
vest in Kensington any direct or indirect ownership or incidence of ownership of
or with respect to the Shares. All rights, ownership and economic benefits of
and relating to the Shares shall remain vested in and

4



--------------------------------------------------------------------------------

 

belong to the relevant Stockholder, and Kensington shall not have the authority
to direct any Shareholder in the voting or disposition of any Shares, except as
otherwise expressly provided herein.

9.Miscellaneous.

(a)All notices, requests, claims, demands and other communications hereunder
shall be in writing and shall be given (and shall be deemed to have been duly
given upon receipt) by delivery in person, by e-mail or by registered or
certified mail (postage prepaid, return receipt requested) to the respective
parties at the following addresses or e-mail addresses (or at such other address
or email address for a party as shall be specified in a notice given in
accordance with this Section 9(a)):

If to Kensington, to it at:

Kensington Capital Acquisition Corp.
1400 Old Country Road, Suite 301
Westbury, NY 11590
Attention:  Justin Mirro
Email:  justin@kensington-cap.com

with a copy (which shall not constitute notice) to:

Hughes Hubbard & Reed LLP
One Battery Park Plaza
New York, NY  10004
Attention:  Charles A. Samuelson
Email:  chuck.samuelson@hugheshubbard.com

If to a Stockholder, to the address or email address set forth for Stockholder
on the signature page hereof.

(b)If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of law or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.

(c)This Agreement constitutes the entire agreement among the parties with
respect to the subject matter hereof and supersedes all prior agreements and
undertakings, both written and oral, among the parties, or any of them, with
respect to the subject matter hereof. This Agreement shall not be assigned
(whether pursuant to a merger, by operation of law or otherwise), by Kensington
without the prior express written consent of the Stockholders or by any
Stockholder without the prior express written consent of Kensington.

(d)This Agreement shall be binding upon and inure solely to the benefit of each
party hereto (and their permitted assigns), and nothing in this Agreement,
express or implied, is intended to or shall confer upon any other person any
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement.

5



--------------------------------------------------------------------------------

 

(e)This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Delaware applicable to contracts executed in and to be
performed in that State.  All Actions arising out of or relating to this
Agreement shall be heard and determined exclusively in the Delaware Chancery
Court; provided, however, that if jurisdiction is not then available in the
Delaware Chancery Court, then any such legal Action may be brought in any
federal court located in the State of Delaware or any other Delaware state
court.  The parties hereto hereby (i) irrevocably submit to the exclusive
jurisdiction of the aforesaid courts for themselves and with respect to their
respective properties for the purpose of any Action arising out of or relating
to this Agreement brought by any party hereto, and (ii) agree not to commence
any Action relating thereto except in the courts described above in Delaware,
other than Actions in any court of competent jurisdiction to enforce any
judgment, decree or award rendered by any such court in Delaware as described
herein.  Each of the parties further agrees that notice as provided herein shall
constitute sufficient service of process and the parties further waive any
argument that such service is insufficient.  Each of the parties hereby
irrevocably and unconditionally waives, and agrees not to assert, by way of
motion or as a defense, counterclaim or otherwise, in any Action arising out of
or relating to this Agreement or the transactions contemplated hereby, (A) any
claim that it is not personally subject to the jurisdiction of the courts in
Delaware as described herein for any reason, (B) that it or its property is
exempt or immune from jurisdiction of any such court or from any legal process
commenced in such courts (whether through service of notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise) and (C) that (i) the Action in any such court is brought in an
inconvenient forum, (ii) the venue of such Action is improper or (iii) this
Agreement, or the subject matter hereof, may not be enforced in or by such
courts.

(f)Each of the parties hereto hereby waives to the fullest extent permitted by
applicable law any right it may have to a trial by jury with respect to any
litigation directly or indirectly arising out of, under or in connection with
this Agreement. Each of the parties hereto (i) certifies that no representative,
agent or attorney of any other party has represented, expressly or otherwise,
that such other party would not, in the event of litigation, seek to enforce
that foregoing waiver and (ii) acknowledges that it and the other parties hereto
have been induced to enter into this Agreement and the transactions contemplated
hereby, as applicable, by, among other things, the mutual waivers and
certifications in this SECTION 9(f).

(g)The descriptive headings contained in this Agreement are included for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.  The parties have participated jointly in the
negotiation and drafting of this Agreement. If any ambiguity or question of
intent arises, this Agreement will be construed as if drafted jointly by the
parties and no presumption or burden of proof will arise favoring or disfavoring
any party because of the authorship of any provision of this Agreement. Unless
the context of this Agreement clearly requires otherwise, use of the masculine
gender shall include the feminine and neutral genders and vice versa, and the
definitions of terms contained in this Agreement are applicable to the singular
as well as the plural forms of such terms. The words “includes” or “including”
shall mean “including without limitation.” The words “hereof,” “hereby,”
“herein,” “hereunder” and similar terms in this Agreement shall refer to this
Agreement as a whole and not any particular section or article in which such
words appear, the word “extent” in the phrase “to the extent” shall mean the
degree to which a subject or other thing extends and such phrase shall not mean
simply “if.” Any reference to a Law shall include any rules and regulations
promulgated thereunder, and shall mean such Law as from time to time amended,
modified or supplemented. References herein to any contract (including this
Agreement) mean such contract as amended, supplemented or modified from time to
time in accordance with the terms thereof.

6



--------------------------------------------------------------------------------

 

(h)This Agreement may be executed and delivered (including by facsimile or
portable document format (pdf) transmission) in counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

(i)The parties hereto agree that irreparable damage would occur in the event any
provision of this Agreement was not performed in accordance with the terms
hereof and that the parties shall be entitled to specific performance of the
terms hereof, in addition to any other remedy at law or in equity. Each of the
parties hereby further waives (a) any defense in any action for specific
performance that a remedy at law would be adequate and (b) any requirement under
any Law to post security or a bond as a prerequisite to obtaining equitable
relief.

(j)Except as otherwise provided herein, all costs and expenses incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the party incurring such costs and expenses, whether or not the
transactions contemplated hereby are consummated.

(k)This Agreement may be amended in writing by the parties hereto at any time
prior to the Effective Time.  This Agreement may not be amended except by an
instrument in writing signed by each of the parties hereto.

(l)At any time prior to the Effective Time, (i) each party hereto may, solely
with respect to itself and not affecting the rights, claims or position of any
other party hereto, (A) extend the time for the performance of any obligation or
other act of any other party owed to it, (B) waive any inaccuracy in the
representations and warranties of any party contained herein and (C) waive
compliance with any agreement of a party hereto or any condition to its own
obligations contained herein.  Any such extension or waiver shall be valid if
set forth in an instrument in writing signed by the relevant party.

(m)At the request of Kensington, in the case of any Stockholder, or at the
request of any Stockholder, in the case of Kensington, and without further
consideration, each party shall execute and deliver or cause to be executed and
delivered such additional documents and instruments and take such further action
as may be reasonably necessary to consummate the transactions contemplated by
this Agreement.

(n)The language used in this Agreement shall be deemed to be the language chosen
by the parties to express their mutual intent and no rule of strict construction
shall be applied against any party.

[Signature pages follow]

 

7



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

Kensington CAPITAL ACQUISITION CORP.

 

 

 

 

 

By:

/s/ Justin Mirro

 

Name:

Justin Mirro

 

Title:

Chief Executive Officer

 

 

 




Signature page to Stockholder Support Agreement



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

CAPRICORN-LIBRA INVESTMENT GROUP, L.P.

 

 

 

By:

/s/ Dipender Saluja

 

Print Name:

Dipender Saluja

 

 

 

 

Title:

Manager

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Email:

 

 

 

 

 

 




Signature page to Stockholder Support Agreement



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

FRIEDRICH PRINZ

 

 

 

By:

/s/ Friedrich Prinz

 

Print Name:

Friedrich Prinz

 

 

 

 

Title:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Email:

 

 

 

 




Signature page to Stockholder Support Agreement



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

FRIEDRICH PRINZ AND JAGDEEP SINGH, TRUSTEES OF THE BENEDIKT F. PRINZ TRUST DATED
JUNE 17, 2019

 

 

 

By:

/s/ Friedrich Prinz

 

Print Name:

Friedrich Prinz

 

 

 

 

Title:

Trustee

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Email:

 

 

 

 

 

 

 

By:

/s/ Jagdeep Singh

 

Print Name:

Jagdeep Singh

 

 

 

 

Title:

Trustee

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Email:

 

 

 

 




Signature page to Stockholder Support Agreement



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

FRIEDRICH PRINZ AND JAGDEEP SINGH, TRUSTEES OF THE MARIE HELENE PRINZ TRUST
DATED JUNE 17, 2019

 

 

 

By:

/s/ Friedrich Prinz

 

Print Name:

Friedrich Prinz

 

 

 

 

Title:

Trustee

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Email:

 

 

 

 

 

 

 

By:

/s/ Jagdeep Singh

 

Print Name:

Jagdeep Singh

 

 

 

 

Title:

Trustee

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Email:

 

 

 

 

 




Signature page to Stockholder Support Agreement



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

FRIEDRICH PRINZ, TRUSTEE OF THE FRIEDRICH PRINZ ANNUITY TRUST DATED AUGUST 31,
2020

 

 

 

By:

/s/ Friedrich Prinz

 

Print Name:

Friedrich Prinz

 

 

 

 

Title:

Trustee

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Email:

 

 

 

 

 

 


 

Signature page to Stockholder Support Agreement



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.


 

FRIEDRICH PRINZ, TRUSTEE OF THE GERTRUD PRINZ ANNUITY TRUST DATED AUGUST 31,
2020

 

 

 

By:

/s/ Friedrich Prinz

 

Print Name:

Friedrich Prinz

 

 

 

 

Title:

Trustee

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Email:

 

 

 

 

 




Signature page to Stockholder Support Agreement



--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.


 

JAGDEEP SINGH

 

 

 

By:

/s/ Jagdeep Singh

 

Print Name:

Jagdeep Singh

 

 

 

 

Title:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Email:

 

 

 

 

 




Signature page to Stockholder Support Agreement



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.


 

JAGDEEP SINGH & ROSHNI SINGH, TRUSTEES OF THE SINGH FAMILY TRUST UDT DATED
OCTOBER 3, 1996

 

 

 

By:

/s/ Jagdeep Singh

 

Print Name:

Jagdeep Singh

 

 

 

 

Title:

Trustee

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Email:

 

 

 

 

 

By:

/s/ Roshni Singh

 

Print Name:

Roshni Singh

 

 

 

 

Title:

Trustee

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Email:

 

 

 

 




Signature page to Stockholder Support Agreement



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.


 

JAGDEEP SINGH, TRUSTEE OF THE JAGDEEP SINGH 2020 ANNUITY TRUST A DATED SEPTEMBER
1, 2020

 

 

 

By:

/s/ Jagdeep Singh

 

Print Name:

Jagdeep Singh

 

 

 

 

Title:

Trustee

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Email:

 

 

 

 




Signature page to Stockholder Support Agreement



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

JAGDEEP SINGH, TRUSTEE OF THE ROSHNI SINGH 2020 ANNUITY TRUST A DATED SEPTEMBER
1, 2020

 

 

 

By:

/s/ Jagdeep Singh

 

Print Name:

Jagdeep Singh

 

 

 

 

Title:

Trustee

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Email:

 

 

 

 

 




Signature page to Stockholder Support Agreement



--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.


 

KHOSLA VENTURES III, LP

 

By:  Khosla Ventures III Associates, LLC, a Delaware limited liability company
and general partners of Khosla Ventures III, LP

 

 

 

By:

/s/ John Demeter

 

Print Name:

John Demeter

 

 

 

 

Title:

General Counsel

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Email:

 

 

 

 




Signature page to Stockholder Support Agreement



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.


 

KPCB HOLDINGS, INC.

 

 

 

By:

/s/ Sue Biglieri

 

Print Name:

Sue Biglieri

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Email:

 

 

 

 




Signature page to Stockholder Support Agreement



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.


 

MIKE MCCARTHY

 

 

 

By:

/s/ Mike McCarthy

 

Print Name:

Mike McCarthy

 

 

 

 

Title:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Email:

 

 

 

 




Signature page to Stockholder Support Agreement



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

TECHNOLOGY IMPACT GROWTH FUND, LP

 

By:  TIGF Partners, LLC, its General Partner

 

 

 

 

By:

/s/ Dipender Saluja

 

Print Name:

Dipender Saluja

 

 

 

 

Title:

Manager

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Email:

 

 

 

 




Signature page to Stockholder Support Agreement



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

TEJBIR SINGH PHOOL, TRUSTEE OF THE NOOR DEEPIKA SINGH 2013 TRUST DATED JULY 31,
2013

 

 

 

By:

/s/ Tejbir Singh Phool

 

Print Name:

Tejbir Singh Phool

 

 

 

 

Title:

Trustee

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Email:

 

 

 

 




Signature page to Stockholder Support Agreement



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

TEJBIR SINGH PHOOL, TRUSTEE OF THE KISMET DIYA SINGH 2013 TRUST DATED JULY 31,
2013

 

 

 

By:

/s/ Tejbir Singh Phool

 

Print Name:

Tejbir Singh Phool

 

 

 

 

Title:

Trustee

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Email:

 

 

 

 




Signature page to Stockholder Support Agreement



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

TEJBIR SINGH PHOOL, TRUSTEE OF THE NAGEENA SINGH 2013 TRUST DATED JULY 31, 2013

 

 

 

By:

/s/ Tejbir Singh Phool

 

Print Name:

Tejbir Singh Phool

 

 

 

 

Title:

Trustee

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Email:

 

 

 

 




Signature page to Stockholder Support Agreement



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

TIMOTHY HOLME

 

 

 

By:

/s/ Timothy Holme

 

Print Name:

Timothy Holme

 

 

 

 

Title:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Email:

 

 

 

 

 

Signature page to Stockholder Support Agreement



--------------------------------------------------------------------------------

 

Exhibit A

 

Stockholder

Common Class A

Common Class B

Preferred - Series A    

Preferred Series B

Preferred Series B-1

Preferred Series C

Preferred Series D

Preferred Series E

Capricorn-Libra Investment Group. LP

 

 

 

   3,486,750

 

   1,201,095

 

 

Friedrich Prinz

 

2,086,238

 

 

 

 

 

 

Friedrich Prinz and Jagdeep Singh, Trustees of the Benedikt F. Prinz 2019 Trust
dated June 17, 2019

 

333,333

 

 

 

 

 

 

Friedrich Prinz and Jagdeep Singh, Trustees of the Marie Helene Prinz 2019 Trust
dated June 17, 2019

 

333,333

 

 

 

 

 

 

Friedrich Prinz, Trustee of the Friedrich Prinz Annuity Trust dated August 31,
2020

 

300,000

 

 

 

 

 

 

Friedrich Prinz, Trustee of the Gertrud Prinz Annuity Trust dated August 31,
2020

 

300,000

 

 

 

 

 

 

Jagdeep Singh

 

2,228,333

 

 

 

 

 

 

Jagdeep Singh & Roshni Singh, Trustees of the Singh Familiy Trust UDT dated
October 3, 1996

 

580,882

597,731

   199,242

 

      240,219

 

 

Jagdeep Singh, Trustee of the Jagdeep Singh 2020 Annuity Trust A dated September
1, 2020

 

1,000,000

 

 

 

 

 

 

Jagdeep Singh, Trustee of the Roshni Singh 2020 Annuity Trust A dated September
1, 2020

 

1,000,000

 

 

 

 

 

 

Kevin T. Hettrich

33,939

105,000

 

 

 

 

 

 

Khosla Ventures III, LP

 

 

5,020,933

2,590,157

 

1,201,095

 

 

KPCB Holdings, Inc., as nominee

 

 

   4,064,566

      498,107

 

      480,438

 

 

Mike McCarthy

 

204,000

 

 

 

 

 

 

Technology Impact Growth Fund, L.P.

 

 

 

 

 

 

 

      233,624

Tejbir Singh Phool, Trustee of the  Noor Deepika Singh 2013 Trust dated July 31,
2013

      139,706

 

 

 

 

 

 

 

Tejbir Singh Phool, Trustee of the Kismet Diya Singh 2013 Trust dated July 31,
2013

      139,706

 

 

 

 

 

 

 

Tejbir Singh Phool, Trustee of the Nageena Singh 2013 Trust dated July 31, 2013

      139,706

 

 

 

 

 

 

 

Timothy Holme

 

3,353,016

 

 

 

 

 

 






--------------------------------------------------------------------------------

 

Exhibit B
(Form of Written Consent of the Company Stockholders)

 

 

 

